Citation Nr: 0431175	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-19 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from October 1990 to May 1991, 
including service in the Persian Gulf, as well as unverified 
reserve component service prior to and following his active 
service.  This claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which, in pertinent part, denied 
entitlement to service connection for a knee disorder.  In 
June 1996, the veteran disagreed with that denial.  By a 
Board decision issued in April 2000, the Board remanded the 
claim for issuance of a statement of the case (SOC).  The RO 
issued a SOC in October 2002, and the veteran perfected 
timely substantive appeal later that same month.

In the April 2000 Board decision, the Board noted that the 
veteran's disagreements with denials of service connection 
for depression, general malaise and fatigue, and memory loss, 
to include as due to an undiagnosed illness, had not been 
addressed by the RO, and the Board remanded these claims for 
issuance of a SOC in accordance with Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  After the RO issued a SOC 
which addressed the veteran's disagreement with the denials 
of those claims, the veteran requested that his claims of 
entitlement to service connection for depression and memory 
loss be recharacterized as part of his claim for service 
connection for post-traumatic stress disorder (PTSD).

In his October 2002 substantive appeal, the veteran stated he 
wished to appeal the denial of service connection for PTSD 
and for fibromyalgia, as well as the denial of service 
connection for a left knee disorder.  By a rating decision 
prepared in February 2003 and issued in March 2003, service 
connection for PTSD with depression and memory loss was 
granted, with staged evaluations assigned.  The veteran 
disagreed with the initial assigned evaluations for PTSD.  A 
statement of the case was issued in May 2004, but a 
substantive appeal was not thereafter timely filed with 
respect to this issue.  A June 2004 rating decision assigned 
a total disability (100 percent) evaluation based on 
individual unemployability (TDIU) beginning in April 1999.  
The evidence of record does not reflect that the veteran has 
disagreed with or appealed any aspect of the grant of TDIU 
since the veteran was advised thereof, although the period 
allowed for timely disagreement has not yet expired for the 
most recent rating decision.  

During the pendency of this appeal, the veteran also 
submitted claims for service connection for a heart 
disorder/chest pain, Gulf War syndrome, chronic fatigue, and 
fibromyalgia.  By a rating decision prepared in May 2004 and 
issued in June 2004, service connection for fibromyalgia, to 
include headaches, joint pain, general malaise, and fatigue, 
was granted.  The evidence before the Board does not reflect 
that the veteran has disagreed with any aspect of this award 
of service connection, although the period allowed by statute 
and regulation for timely disagreement or appeal has not yet 
expired.  

A claim for service connection for a cervical spine disorder 
was denied by an April 2004 rating decision.  The evidence 
before the Board does not reflect that the veteran has 
disagreed with this denial, although the period allowed by 
statute and regulation for timely disagreement or appeal has 
not yet expired.  

By a statement submitted in July 2000, the veteran sought to 
reopen claims for service connection for chest pains and for 
a cardiovascular disorder, to include as due to undiagnosed 
illnesses.  By a rating decision issued in September 2002, 
the RO denied the claims of service connection for chest pain 
as due to undiagnosed illness and for a heart condition as 
due to undiagnosed illness.  The evidence before the Board 
does not reflect that the veteran disagreed with or appealed 
this rating decision, and no issue regarding these claims 
remains pending or is before the Board for appellate review.  

By a statement submitted in December 2002, the veteran stated 
that he wished to withdraw any pending requests for a hearing 
at the local RO or before the Board.  Accordingly, the 
veteran has been afforded his right to a hearing, and 
appellate review may proceed.




FINDING OF FACT

The preponderance of medical opinion of record establishes 
that a left knee injury treated at the time of a December 
1996 partial medial meniscectomy and chondroplasty, left 
knee, was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
left knee injury, status post partial medial meniscectomy and 
chondroplasty, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a left knee disorder, including as due to an 
undiagnosed illness.  

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable to the claim in this case, the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date, and thus is applicable to the 
claims on appeal.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  However, as the decision below is 
entirely favorable to the veteran, further discussion of 
compliance with the VCAA is not required.

Claim for service connection for a left knee disorder

The veteran's service medical records reflect that the 
veteran reported left knee pain in November 1990 following a 
twisting injury to the left knee while playing basketball.  
The veteran's left leg had limited range of motion with 
slight edema of the knee.  Radiologic examination disclosed 
no abnormality.  Lateral ligament strain was the assigned 
diagnosis.  The Board is unable to find a complete separation 
examination for this period of service, although the claims 
file includes some service medical records dated in April 
1991, and includes numerous items of correspondence 
reflecting attempts by the RO to obtain the veteran's 
complete service medical records.

VA examination conducted in March 1994 disclosed that the 
veteran reported left knee pain.  He stated that the left 
knee would pop and locked occasionally.  On VA examination 
conducted in November 1994, the veteran reported that he 
injured his left knee while playing basketball in service.  
He reported that he now had swelling and popping of the knee 
occasionally.  On objective examination, range of motion of 
the left knee was normal and there was no laxity of the 
ligaments.  The examiner concluded that the veteran's left 
knee was intermittently symptomatic.  

A July 1995 report of medical examination reflects that, 
during a period of reserve component service, the veteran 
stepped in a hole and injured his left knee.  That report 
noted that the veteran had a prior history of knee problems 
and it was concluded that the veteran had an existing injury, 
which was aggravated.  The final diagnosis was left knee 
strain, aggravation of chronic problem.

VA outpatient treatment notes dated in September 1995 reflect 
that the veteran reported that his left anterior cruciate 
ligament was torn in service.  The veteran reported that he 
experienced locking of the knee and this caused him to fall.  
The left knee was slightly swollen and there was an equivocal 
anterior drawer sign.  

On Persian Gulf examination conducted in July 1996, the 
veteran reported having injured his left knee in November 
1990.  The veteran reported that his knee continued to be 
unstable and would swell on occasion.  The assigned diagnosis 
was status post left lateral collateral ligament sprain.  

Family members and friends submitted statements dated in 
August 1996 and September 1996 which, in pertinent part, 
reflected observations that the veteran had knee pain and 
difficulty walking.

A private treatment record dated in November 1996 reflects 
that the veteran reported several episodes of his knee 
collapsing and giving away.  On one occasion an ambulance had 
to be summoned.  There was a moderate effusion of the left 
knee.  The medial collateral and lateral collateral ligaments 
were stable.  McMurray's sign was positive for pathology of 
the medial meniscus.  There was tenderness over the medial 
joint line.  Range of motion was from 10 degrees to 135 
degrees.  The provider's assessment was that there was a tear 
of the medial meniscus and that arthroscopy should be 
performed.

A December 1996 VA operative report reflects that a torn 
medial meniscus and chondral defect in the left knee were 
repaired.

A May 1998 military medical memorandum regarding the treating 
authority for the veteran's left knee pathology discussed the 
veteran's report that he initially injured the knee in 
November 1990 while on active duty.  The memorandum reflected 
that the veteran reported, in a February 1992 pre-employment 
medical history, that he had a trick or locked knee problem.  
The memorandum reflects that the veteran suffered a left knee 
injury at work in March 1993, for which he was treated 
conservatively.  The physician concluded that he did not 
agree that the veteran's left knee disorder was due to the 
March 1993 employment injury, and opined that the veteran's 
left knee disorder was due to his November 1990 in-service 
injury.

On VA examination conducted in October 1999, the veteran 
complained of left knee pain occurring a couple of times a 
day and lasting from ten minutes to an hour.  He reported 
intermittent swelling of the knee.  His knee gave out about 
three times per year in the prior year and four times in the 
year before.  Cold weather increased the symptoms.  There was 
no effusion or crepitus in the left knee.  There was no 
medial, lateral, or posterior movement, but there was one 
millimeter of anterior movement.  He was able to flex the 
knee from 0 to 116 degrees.  On passive range of motion, 
flexion increased to 143 degrees.  The diagnosis was 
degenerative joint disease of the left knee with moderate 
functional loss.  Radiologic examination of the knee revealed 
no abnormality. 

On VA examination conducted in July 2002, there was no 
tenderness, no swelling, no edema, no abnormal movement, and 
no crepitation of the left knee.  The range of left knee 
motion was from 0 to 100 degrees of flexion.  The veteran 
reported a pain level in the left knee from 6 to 10, on a 
scale of 1 to 10, with the worst pain in cold weather and 
after walking for long distances.  The veteran reported use 
of Advil and Tylenol for pain relief.  He did not used a 
brace, crutches, or a cane.  The assigned diagnosis was 
status post arthroscopic surgery of the left knee with normal 
examination and no functional loss to mild functional loss 
due to pain.

Analysis

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty."  38 U.S.C. § 1110; see also 38 C.F.R. § 3.303(a).  
The veteran's complaint of left knee injury in service in 
November 1990 is documented, as is his complaint of re-injury 
of the left knee in 1995 during a period of reserve component 
service.  A medical opinion of record relates the November 
1990 injury to the left knee to the 1995 injury and to the 
December 1996 VA surgery, repair of a torn medial meniscus 
and chondral defect, left knee.  

The RO denied the claim on the basis that the veteran's left 
knee disorder was not chronic until he sustained an injury at 
work in 1993, after his separation from military service.  
However, the May 1998 military medical opinion of record 
specifically concludes that the veteran's left knee disorder 
was incurred during his active military service.  This 
opinion is favorable to the veteran.

The VA examination reports reflect that the veteran continues 
to have pain and objective, although mild, residual 
functional loss in the left knee, but do not include any 
opinion as to whether the veteran has a current left knee 
disorder which is etiologically related to an injury incurred 
during his military service.  As there is no other medical 
opinion of record, there is no medical opinion contrary to 
the favorable 1998 medical opinion.  That medical opinion 
establishes, by a preponderance of the evidence, that the 
veteran's left disorder, a torn left medial meniscus, now 
status post operative, was incurred during service.  


ORDER

Service connection for residuals, left knee injury with 
meniscal tear, status post partial medial meniscectomy and 
chondroplasty, is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



